internal_revenue_service number release date index number ------------------------------ --------------------------------- -------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc fip b01 plr-122894-12 date february legend taxpayer state year llc lp1 lp2 lp3 trust lp4 lessee a b c d --------------------------------- ------------------------- -------------- ------- ---------------------------------- ------------------------------ -------------------------------- ---------------------------------- ---------------------------- ------------------------------------------------ --------------------- ----- ---- -- ---- plr-122894-12 e f g h i k l m n ---- ---- ----- ----- ---- -------- ---- ---------- ----- dear ------------------ - this is in reply to a letter in which taxpayer requests a ruling in connection with its election to be taxed as a real_estate_investment_trust reit under sections of the internal_revenue_code_of_1986 as amended the code specifically taxpayer requests a ruling that certain payments under the surface lease described below will constitute rents_from_real_property under sec_856 and c facts taxpayer is a state corporation that has elected to be taxed as a reit since year taxpayer owns a percent of llc and b percent of lp1 llc in turn owns c percent of lp1 thus taxpayer owns a percent of lp1 taxpayer also owns a c percent interest in lp2 lp2 owns a d percent interest in lp3 and taxpayer directly owns c percent of lp3 therefore taxpayer directly and indirectly owns approximately e percent of lp3 trust which is not related to taxpayer owns c percent of lp3 trust also owns an f percent interest in lp4 the remaining d percent interest in lp4 is owned by individuals and taxpayer taxpayer or its predecessors have owned directly or indirectly certain real_property for over g years the property includes both surface rights surface land and sub-surface mineral rights mineral rights lp1 and lp4 own the surface land which is approximately h acres lp3 owns the mineral rights underneath the surface land lp3 has no surface rights through easement or otherwise to gain access to the minerals it owns below the surface the split in ownership between the surface land plr-122894-12 and the mineral rights has been in place for over i years and thus pre-dates the reit election of taxpayer lp3 and lessee have entered into a subsurface lease which covers the mineral rights lying beneath the surface land pursuant to which lessee will extract oil_and_gas and other hydrocarbons from the leased land lessee will make royalty payments to lp3 which are determined based on the gross_sales proceeds received for oil_and_gas produced from the leased land multiplied by a royalty percentage lp3 will allocate the royalty payments pro-rata to its partners taxpayer intends to include its share of the royalty payments received by lp3 from lessee under the subsurface lease as non- qualifying_income for purposes of the percent income test under sec_856 and the percent income test under sec_856 the surface land includes an approximately k acre site located within the surface land determined to be the appropriate site for access to the mineral rights drill site the mineral rights however do not include either the surface land or the right to access the surface land taxpayer will purchase an l percent undivided tenant in common tic interest in the drill site from lp4 therefore lp4 and taxpayer will each own an l percent undivided tic interest in the drill site taxpayer and lp4 together as lessors lessors have entered into a lease with lessee granting lessee access to the surface land surface lease pursuant to the surface lease the rent payable by lessee to lessors will be the greater of i dollar_figurem per month or ii n percent of the gross sale proceeds received by lessee of all oil_and_gas produced at the premises and sold by lessee during the applicable_month less a small transportation cost taxpayer represents that rental payments due under the surface lease are at arm’s-length terms and at fair_market_value rental payments pursuant to the surface lease are not dependent on the net profits of lessee the surface lease is a triple net_lease in addition to the rent payable to the lessors lessee pays all taxes insurance and maintenance_expenses that arise from the use of the drill site the surface lease does not give lessors the right to or control_over any mineral rights under the surface lease lessors expressly grant lessee the right to raze the existing premises for purposes of conducting oil_and_gas operations subject_to restoration requirements at the end of the surface lease taxpayer represents that the surface lease and subsurface lease are separate contracts which where independently negotiated and are based on independent business reasons and economics law and analysis plr-122894-12 whether amounts received from the surface lease constitute rents_from_real_property sec_856 provides that to qualify as a reit for any taxable_year under part ii of subchapter_m an entity must derive at least percent of its gross_income excluding gross_income from prohibited_transactions from the sources listed in sec_856 which includes rents_from_real_property and at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed in sec_856 which also includes rents_from_real_property sec_856 provides that subject_to the exclusions in sec_856 the term rents_from_real_property includes among other things rents from interests_in_real_property in turn sec_856 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 provides that a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and will be deemed to be entitled to the income of the partnership attributable to such share the character of the various assets in the hands of the partnership and items of gross_income of the partnership remains the same in the hands of the partners for all purposes of sec_856 sec_1_856-4 provides that subject_to the exceptions of sec_856 and sec_1_856-4 the term rents_from_real_property means generally the gross amounts received for_the_use_of or the right to use real_property of the reit sec_856 provides that subject_to certain exceptions the term rents_from_real_property does not include any amount received or accrued with respect to any real or personal_property if the determination of such amount depends in whole or in part on the income or profits derived by any person from such property except that any amount so received or accrued shall not be excluded from the term ‘rents from real property’ solely by reason of being based on a fixed percentage or percentages of receipts or sales sec_1_856-4 provides that an amount received or accrued as rent which consists in whole or in part of one or more percentages of the lessee’s receipts or sales in excess of determinable dollar amounts may qualify as rents_from_real_property if i the determinable amounts do not depend on the income or profits of the lessee and ii the percentages and determinable amounts are fixed at the time the lease is entered into and are not renegotiated during the term of the lease in a manner which has the effect of basing rent on income or profits it further provides that an amount will not qualify as rents_from_real_property if considering the lease and all the surrounding circumstances the arrangement does not conform with normal business practice but is in reality used as a means of basing rent on income or profits plr-122894-12 the legislative_history underlying the tax treatment of reits indicates that the central concern behind the gross_income restrictions is that a reit's gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business revrul_64_75 1964_1_cb_228 holds that where the owner of undivided interests in mineral-bearing real_property subject_to leases under which the minerals are extracted in exchange for payments that are determined primarily by reference to the amount of minerals mined the owner's interests in the real properties are mineral royalty interests rather than real_estate_assets for purposes of sec_856 and revenues derived from its leases do not qualify as rents_from_real_property under sec_856 and the owner's property interest was deemed a mineral oil or gas royalty interest because the receipts fell within the normal and ordinary meaning of the term ‘royalty ’ in 86_f3d_1526 9th cir the court found that the ordinary meaning of the term royalty is a payment made to the owner of property for permitting another to use the property and that t he payment is typically a percentage of profits or a specified sum per item sold the property is typically either an intangible_property right or a right relating to the development of natural_resources therefore the court found that it was the nature of the property the owner is permitting another to use that differentiates royalty from rent id pincite n the court based its conclusion on definitions of royalty in webster's ninth new collegiate dictionary share of the product or profit reserved by the grantor especially of an oil or mining lease and black's law dictionary compensation_for the use of property usually copyrighted material or natural_resources and a share of product or profit reserved by owner for permitting another to use the property id pincite the rent payable pursuant to the surface lease is compensation_for the use of or right to use real_property further taxpayer represents that the rents it received in exchange for lessee’s right to use the drill site were negotiated at arm’s length and comprise the greater of a fixed rental amount or percentage rents based on gross_sales proceeds thus qualifying such percentage rents for the parenthetical exception contained in sec_856 such rents would not constitute prohibited royalty payments as defined by sierra club inc and revrul_64_75 because the property covered by the surface lease does not include the oil_and_gas on which the rents are based the surface lease rents are not amounts reserved by lessors for permitting lessee to extract the oil_and_gas because the lessors do not own the oil_and_gas upon which the rents are calculated rather the surface lease rents are compensation solely for_the_use_of the surface land therefore the amounts paid to taxpayer with plr-122894-12 respect to the surface lease constitute rents_from_real_property under sec_856 and c this ruling’s application is limited to the facts representations code sections and regulations cited herein because there is some overlap in ownership between the owners of the surface land and mineral rights the contingent payment set forth under the surface lease must reflect an arm’s length value no opinion is expressed with regard to whether the surface lease payments are based on arm’s-length terms and at fair_market_value in addition no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely robert a martin robert a martin sr tech reviewer branch office of associate chief_counsel financial institutions and products enclosures copy of this letter copy for sec_6110 purposes
